892 F.2d 1043
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Michael Jerome COLLINS, Petitioner-Appellant,v.Bill R. STORY, Warden, Federal Correctional Institution,Ashland, Kentucky, Respondent-Appellee.
No. 89-5335.
United States Court of Appeals, Sixth Circuit.
Nov. 16, 1989.

1
Before MERRITT, Chief Judge, KENNEDY, Circuit Judge, and ROBERT M. McRAE, Jr., Senior District Judge.*

ORDER

2
Michael Jerome Collins, a Kentucky prisoner proceeding pro se, appeals the order of the district court dismissing his petition for writ of habeas corpus filed pursuant to 28 U.S.C. § 2241.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
Collins filed a petition for writ of mandamus under 28 U.S.C. § 1361.   The district court considered habeas corpus pursuant to 28 U.S.C. § 2241 to be the appropriate avenue of relief inasmuch as Collins challenged the computation of his sentence.


4
The case was submitted to a magistrate who recommended dismissing the petition because Collins had not exhausted his available administrative remedies.


5
The district court reviewed the case in light of petitioner's objections to the magistrate's report and recommendation, and dismissed the petition in accordance with the report.


6
Upon review, we find no error.   Collins is required to exhaust his available administrative remedies before filing suit.   See Little v. Hopkins, 638 F.2d 953, 954 (6th Cir.1981).


7
Accordingly, for the reasons set forth in the magistrate's report and recommendation dated December 2, 1988, as adopted by the district court's order dated March 3, 1989, the dismissal of Collins's petition is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Robert M. McRae, Jr., Senior U.S. District Judge for the Western District of Tennessee, sitting by designation